Citation Nr: 1028957	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-10 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 1962.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.

In April 2010, the Veteran and his representative appeared at the 
RO before the undersigned traveling Veterans Law Judge to present 
oral testimony and submit evidence is support of his claims.  The 
documentary evidence submitted was accompanied by the Veteran's 
signed waiver of first review by the RO as agency of original 
jurisdiction.  A transcript of the April 2010 hearing has been 
obtained and associated with the Veteran's claims file.

 
FINDINGS OF FACT

1.  A bilateral hearing loss disability did not exist prior to 
entry into active service and did not have its onset in active 
military service.

2.  Tinnitus did not have its onset in active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active duty, nor may sensorineural hearing loss be presumed to 
have been incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The service connection claims decided herein stem from the 
Veteran's application for VA compensation for a bilateral hearing 
loss and tinnitus, which was filed in March 2006.  VCAA notice 
letters addressing the applicability of the VCAA to service 
connection claims and of VA's obligations to the Veteran in 
developing such claims were dispatched to the Veteran in March 
2006 and September 2006, which collectively address the issues on 
appeal and satisfy the above-described mandates, as well as the 
requirements that the Veteran be informed of how VA calculates 
degree of disability and assigns an effective date for the 
disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the Veteran asserts that 
there is a defect in the timing of the notice as the September 
2006 notice did not precede the initial adjudication of the 
Veteran's claim, the later notice was followed by a subsequent 
readjudication, in this case a rating decision/statement of the 
case issued in February 2007, thereby curing the defective notice 
error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  Furthermore, neither the Veteran nor his 
representative have made any assertion that there has been any 
defect in the timing or content of the VCAA notification letters 
associated with these particular claims.

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and 
relevant post-service VA and private medical records for the 
period spanning 2006 - 2010 have been obtained and associated 
with the claims file.  In any case, the Veteran has not indicated 
that there are any outstanding relevant post-service medical 
records or other pertinent evidence that must be considered in 
this current appeal with respect to the issues decided on the 
merits herein.  (In this regard, the Veteran reported at his 
April 2010 hearing that his hearing acuity was informally tested 
by an audiologist acquaintance in 1968, who told the Veteran then 
that he had mid-range hearing loss.  However, the Veteran stated 
that the test was not part of a formal examination and no record 
of this 1968 test existed.  Therefore, it would be a futile and 
inefficient use of BVA resources to attempt to locate and obtain 
a report of this informal 1968 hearing test.)  The Veteran was 
also afforded a VA audiological examination in June 2006, with a 
subsequent addendum opinion obtained in July 2006 that 
specifically addresses the relationship between the 
aforementioned disabilities at issue and the Veteran's military 
service.  Although the examiner who performed the June 2006 
audiological examination declined to present a nexus opinion as 
she did not have the Veteran's relevant clinical history and 
claims file available for review, at the time she furnished the 
subsequent July 2006 addendum opinion, she had reviewed the 
Veteran's claims file beforehand.   Furthermore, the addendum 
opinion included adequate discussion of the VA examiner's 
clinical observations and a rationale to support its findings and 
conclusions within the context of the Veteran's clinical history 
as contained within his claims file or otherwise provided based 
on the Veteran's individual accounts.  Thus, the June 2006 VA 
audiological examination, when reviewed in conjunction with the 
addendum opinion of July 2006, is deemed to be adequate for 
adjudication purposes for the matters at issue.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claims decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: entitlement to service 
connection for bilateral hearing loss and tinnitus

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) 
(2009).  

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the clinical evidence establishes that the 
Veteran has a chronic bilateral hearing loss condition that 
sufficiently meets the criteria under 38 C.F.R. § 3.385 for a 
disabling condition for purposes of eligibility to receive VA 
compensation.  VA audiological examination in June 2006 shows 
pure tone thresholds above 40 decibels, bilaterally, on at least 
one of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz, 
with Maryland CNC speech recognition scores of 92 percent in the 
right ear and 88 percent in the left ear.  

The Veteran's service treatment records show that on enlistment 
examination in June 1959, his ears and tympanic membranes were 
normal on clinical evaluation and his hearing on spoken word 
testing was normal and 15/15, bilaterally.  On the accompanying 
medical history questionnaire, he denied having any history of 
ear problems.  The Veteran's service records and statements in 
support of his claim show that his Military Occupational 
Specialty (MOS) during active duty was as a radio direction 
finder operator and Morse code operator.  No treatment or 
notation of hearing loss or tinnitus was shown in service and on 
separation examination in June 1962, his hearing on whispered and 
spoken voice testing was normal and 15/15, bilaterally, and he 
denied having any history of ear problems on the accompanying 
medical history questionnaire.  Furthermore, audiological testing 
in June 1962 revealed pure tone thresholds, in decibels 
(converted from ASA to the current ISO standard), that were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
0
LEFT
5
0
5
N/A
5

The Veteran affirmed in a June 1962 certification prior to 
separation from service that his medical condition had not 
changed since the June 1962 examination described above.

Post-service, the Veteran filed a claim for service connection 
for bilateral hearing loss and tinnitus.  In his written 
statements in support of his claim and in his oral testimony 
before the Board in April 2010, he testified that his MOS in 
service required him to wear headsets and constantly monitor 
radio frequencies to intercept Soviet radio communications, which 
caused acoustic trauma which resulted in his hearing loss and 
tinnitus.  He testified that he experienced both chronic hearing 
loss and tinnitus symptoms ever since separating from active 
duty.  He denied having any further exposure to loud noises or 
acoustic trauma in his post-service occupations and recreational 
activities.  According to his testimony, his hearing acuity was 
informally tested in 1968 by an acquaintance who was an 
audiologist, who then informed the Veteran that his hearing tests 
revealed the presence of mid-range hearing loss.

On VA examination in June 2006, the Veteran reported experiencing 
noticeable hearing loss from the 1970's.  On authorized VA 
audiological evaluation in June 2006, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
70
70
LEFT
20
20
15
35
60

Speech audiometry testing using the Maryland CNC criteria 
revealed speech recognition ability of 92 percent in the right 
ear and 88 percent in the left ear.  He was diagnosed with 
bilateral sensorineural hearing loss and tinnitus.  In a July 
2006 addendum opinion, the VA examiner reported that she had 
reviewed the records relating to the Veteran's relevant clinical 
history in service and presented the following opinion:

It is less li(k)ely as not that the (Veteran's) 
hearing loss and tinnitus is caused by or a result of 
in service acoustic trauma.

(The rationale is that the Veteran's) (d)ischarge 
physicals failed to detect hearing loss, there is no 
evidence in the record that the veteran acknowledged 
auditory injuries (hearing or tinnitus) during the 
discharge physical when giv(en) the opportunity to do 
so.

(The) (p)atient reports the hearing loss began about 
20 years ago (which) is 24 years after discharge 
(from service).

(The) (p)atient reports the tinnitus began while in 
the service but not (during his) discharge physical.

In an April 2010 private treatment note, the Veteran's private 
physician, Richard H. Wingert, M.D., noted that the Veteran 
reported a history of noise exposure in military service with no 
subsequent significant post-service acoustic exposure and a 
history of tinnitus that the Veteran dates back to service.  
Following clinical evaluation, Dr. Wingert diagnosed the Veteran 
with severe bilateral high frequency noise-induced sensory 
neural hearing loss, and opined that his tinnitus was a 
secondary manifestation of his hearing loss.

The Board has considered the above evidence and concludes that 
the weight of the evidence is against the Veteran's claim for 
service connection for bilateral hearing loss and tinnitus.  The 
reasons for the denial are that the Veteran's service treatment  
records very clearly demonstrate no hearing loss on entry into 
service, no notation of treatment for hearing loss or tinnitus 
symptoms during active duty, and normal hearing with no reported 
history of hearing loss or tinnitus on separation from service.  
Furthermore, there is no objective clinical evidence of onset of 
hearing loss to a compensable degree within one year following 
the Veteran's separation from service in July 1962 to permit an 
allowance of service connection on a presumptive basis as an 
organic disease of the nervous system.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Although tinnitus and a current chronic hearing loss disability 
are clearly demonstrated on VA examination in June 2006, the 
July 2006 nexus opinion concludes that there is no nexus between 
these audiological disabilities and the Veteran's service, based 
on the absence of any clinical notation of such conditions 
during service or proximate in time to his period of service, as 
the Veteran reported on clinical examination of onset of 
perceivable hearing loss and tinnitus many years after his 
separation from service.  In this regard, the Board places great 
probative weight on the nexus opinion of the VA examiner who 
addressed the nature of the relationship of the Veteran's 
hearing loss and tinnitus with service, due to the examiner's 
expertise and objectivity.

The Board has considered the April 2010 treatment note of the 
Veteran's private physician, Dr. Wingert, who noted that the 
Veteran reported a history of noise 


exposure in service while listening to interstitial white noise 
through headsets, and stated that the Veteran's tinnitus was 
related to his hearing loss, and that his hearing loss was 
related to his history of noise exposure.  With regard to the 
Veteran's MOS as a radio direction finder and Morse code 
operator during service, the Board finds that it is not 
implausible for him to have been exposed to radio noises via 
headphones worn directly over his ears to amplify the sounds of 
radio signals.  However, the clinical evidence linking his 
current hearing loss to such noise exposure is premised on the 
assumption that the Veteran's account of experiencing continuous 
hearing loss symptoms since service is factually true.  
Furthermore, upon a careful reading of this physician's 
treatment note, the Board is unable to find any actual rationale 
on part of Dr. Wingert to support his opinion.  It is apparent 
that Dr. Wingert is predicating his opinion entirely upon the 
Veteran's historical account of military noise exposure with 
continuity of symptomatology thereafter.  In this regard, the 
Board has considered the probative value of the Veteran's 
written statements and oral testimony regarding onset of hearing 
loss and tinnitus symptoms since active duty.  While he is 
competent to report his perceived symptoms and their time of 
onset, the Board finds his statements to be not credible for 
purposes of establishing continuity of such symptoms since 
service, as the clinical evidence that shows no such symptoms 
noted on his separation from service contradicts his personal 
historical account made many years after service.  The Board 
places greater probative weight on the objective record 
contemporaneous with service, versus the less reliable 
recollections of the Veteran made over 40 years afterward.  
Therefore, to the extent that Dr. Wingert's opinion draws an 
association between the Veteran's hearing loss and tinnitus to 
his period of military service, the Board finds this opinion to 
be less probative than the opinion of the July 2006 VA examiner 
because Dr. Winger's opinion is based on the historical 
statements of the Veteran, the credibility of which has been 
rejected by the Board.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).
 
The Board has taken note of the Veteran's testimony regarding 
his undocumented informal hearing test by an audiologist of his 
acquaintance in 1968, which the 


Veteran alleges to show mid-range hearing loss.  However, even 
assuming this account to be credible, it still would only serve 
to show onset of hearing loss several years after his separation 
from service.  To the extent that the Veteran seeks to link his 
current hearing loss and tinnitus to noise exposure in service 
based solely on his own personal knowledge of audiological 
medicine and his medical condition, as there is nothing in the 
record that establishes him to be a trained medical 
professional, he therefore lacks the expertise to comment upon 
medical observations or make diagnoses and opinions regarding 
matters of medical causation and etiology.  His statements in 
this regard are thus entitled to no probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As previously stated, the Board does not find the Veteran's 
historical account of onset in service of bilateral hearing loss 
and tinnitus to be credible, due to contradictory medical 
evidence contemporaneous to the time of his separation from 
service and the years immediately following thereafter, which 
show no such complaints.  The Court in this regard has held that 
a lengthy period without treatment of the claimed disability is 
evidence against a finding of continuity of symptomatology, and 
it weighs heavily against the claim.  Service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, in view of the foregoing discussion, the claims of 
entitlement to service connection on a direct basis for 
bilateral hearing loss and tinnitus are denied, as well as for 
sensorineural hearing loss on a presumptive basis.  Although the 
clinical evidence indicates that the Veteran's tinnitus is a 
manifestation of his bilateral sensorineural hearing loss, as 
service connection for hearing loss has been denied, there is no 
basis to grant service connection for tinnitus on a secondary 
basis.  See 38 C.F.R. § 3.310(a), (b) (2009).  Because the 
evidence in this case is not approximately balanced with respect 
to the merits of the claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


